Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 07/11/2019, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 07/11/2019 is/are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claim(s) 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-20 of copending Application No.: 16/507365.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the underlined differences are obvious variations of the same invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,402,569 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The reciting steps in the claims are identical to the parenting application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (Pub. No.: US 2017/0180346 A1 – IDS; hereinafter Suarez) in view of Adi et al. (Pub. No.: US 2012/0084769 A1; hereinafter Adi) further in view of Chakra et al. (Pub. No.: US 2014/0137258 A1; hereinafter Chakra).
Regarding claims 1, 8 and 15, Suarez discloses a method, said method comprising:
generating, by one or more processors of a computing system, a dataset according to a code package, the code package comprising an image file associated with a container for a tenant, and the dataset comprising general information related to security aspects of the image 
wherein said generating the dataset according to the code package comprises: obtaining a configuration file of the exported image layer as the dataset (extracting of the container image and obtaining the configuration from the container image [Suarez; ¶25-26; Fig. 5, 11 and associated text]);
in response to the vulnerability having been identified (updating the image by delete software image, roll back, or notification messages based on the level of vulnerabilities [Suarez; ¶58; Fig. 3-5 and associated text]). Suarez discloses container instance distribution with vulnerabilities detection. Suarez does not explicilty discloses wherein said generating the dataset according to the code package comprises: exporting an image layer from the image file; however, in a related and analogous art, Adi teaches this feature.
In particular, Adi teaches exporting image layers from images files and updating the images layer for fix-up to replace original images [Adi; ¶65, 105-106; Fig. 16 and associated text]. It would have been obvious to one with ordinary skill in the art to modify Suarez in view of Adi with the motivation to export the image layers for easier patching of the image file.
Suarez-Adi combination does not explicilty discloses in response to the vulnerability having been identified, updating, by the one or more processors, the image file with a patch that fixes the identified vulnerability, said patch comprising a new image layer added to the plurality of image layers in the updated image file; however, in a related and analogous art, Chakra teaches this feature.
In particular, Chakra teaches identify the images with vulnerabilities and perform patches, updates, fixes and upgrade of the images for stabilities and remove the vulnerabilities [Chakra; ¶4-9; fig. 5 and associated text]. It would have been obvious before the effective filing 

Regarding claims 2, 9 and 16, Suarez-Adi-Chakra combination discloses said method further comprising:
determining, by the one or more processors, a security level of the image file according to the generated dataset (validating the security based on the provide security information and determine the legitimate or security/vulnerabilities levels [Suarez; Fig. 3-5 and associated text]); and
identifying, by the one or more processors, the vulnerability in the image file based on the determined security level (determine the vulnerabilities based on the security information [Suarez; Fig. 3-5 and associated text]).

Regarding claims 3, 10 and 17, Suarez-Adi-Chakra combination discloses wherein said determining the security level of the image file according to the generated dataset comprises:
extracting a security indicator of the image file according to the dataset (extracting the container and obtain the security information of the content [Suarez; Fig. 3-5 and associated text]); and 
determining the security level of the image file by comparing the extracted security indicator of the image file with a security indicator of an authenticated image file (validating the security based on the provide security information and determine the legitimate or security/vulnerabilities levels [Suarez; Fig. 3-5 and associated text]).

claims 4, 11 and 18, Suarez-Adi-Chakra combination discloses wherein said extracting the security indicator comprises:
extracting at least one of a signature, a version or a root kit of the image file according to the dataset as the security indicator of the image file (various information relating to the image can be obtained [Suarez; ¶28; Fig. 3, 12 and associated text]).

Regarding claims 5, 12 and 19, Suarez-Adi-Chakra combination discloses said method further comprising:
obtaining, by the one or more processors, a tenant contract associated with a tenant type supported by the code package [Suarez; Fig. 3-5 and associated text]; and
updating, by the one or more processors, the image file with a further patch associated with a security requirement corresponding to the obtained tenant contract (patches, updates, fixes and upgrade of the images for stabilities and remove the vulnerabilities [Chakra; ¶4-9; fig. 5 and associated text]). The motivation for faster distributing of content and preventing security vulnerabilities.

Regarding claims 6, 13 and 20, Suarez-Adi-Chakra discloses wherein said updating the image file with the patch comprises:
creating the new image layer for the image file based on the patch; and  generating a mapping relationship between the image file and the new image layer (the images are link based on the relationship of the container registry [Suarez; ¶105] and patches, updates, fixes and upgrade of the images for stabilities and remove the vulnerabilities [Chakra; ¶4-9; fig. 5 and associated text], as such, after the patches, new links will be established reflecting the changes to 

Regarding claims 7 and 14, Suarez-Adi-Chakra discloses said method further comprising:
in response to a pulling request for the code package from the tenant, returning, by the one or more processors, the image file to the tenant; and returning, by the one or more processors, the new image layer according to the mapping relationship (the user can get the newly updated images or patches upon request when an update occurs and the user requested for it, the patches, updates, fixes and upgrade of the images for stabilities and remove the vulnerabilities [Chakra; ¶4-9; fig. 5 and associated text], the images are link based on the relationship of the container registry, including the updates/patches [Suarez; ¶105; Fig. 12 and associated text]). The motivation for faster distributing of content and preventing security vulnerabilities.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432